                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES JOHN INGRAHAM                                  CIVIL ACTION

                        v.                           NO. 17-5015

BARRY SMITH, et al


                                               ORDER

          AND NOW, this 261h day of November 2018, upon careful and independent consideration

of the Petition for a writ of habeas corpus (ECF Doc. No. 1), the Response (ECF Doc. No. 6) and

available state court records, the October 29, 2018 Report and Recommendation of United States

Magistrate Judge David R. Strawbridge (ECF Doc. No. 7), and finding the Petition (ECF Doc. No.

1) is untimely and tolling is not available, it is ORDERED:

          1.     The October 29, 2018 Report and Recommendation (ECF Doc. No. 7) 1s

APPROVED and ADOPTED;

          2.     The Petition for writ of habeas corpus (ECF Doc. No. 1) is DISMISSED;

          3.     A certificate of appealability shall not issue as the Petitioner has not demonstrated

reasonable jurists would debate the correctness of this procedural ruling; 1 and,

          4.     The Clerk of Court shall mark this matter closed.




1
    See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).
